Title: To Thomas Jefferson from Henry Dearborn, 5 March 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir,
              War Department 5h March 1802.
            Governor Clinton by his letter of the 20th. ultimo, requests that a Commissioner on the part of the United States might be appointed to attend a Treaty with the Oneida Indians for the purchase of about ten thousand acres of land, which that Nation is desireous of selling, and which has heretofore been leased out to white people.
            The six Nations have also expressed a wish to dispose of a narrow strip of land, which they consider as useless to them, bordering on Niagara river, and a small tract near the former Cayuga settlement.
            Accept, Sir, the assurances of my high respect and consideration.
            H. Dearborn
          